Title: Memorandum on Americans Captured at Sea during the Revolutionary War, 30 June 1792
From: Jefferson, Thomas
To: 


Memorandum of Americans taken on sea during the war and obliged to do duty on board British men of war under the act of parliament.
James Caskey an Irishman taken on board the ship Oliver Cromwell, Capt. Coulter from Philada. in 1777 by the Beaver, an English sloop of war, put on board the Weldon, Capt. Landle to be carried to Cork, but taken out on the 27th. July and put on board the Exeter man of war, and forced to do duty till the 5th. of Dec. 1778. when he escaped alone. While on board (being a house carpenter) he was employed in the Carpenter’s crew. He was in the action between Admiral Keppel and Ct. D’Orvilliers, and obliged to stand in the line and fight. He came and settled in Philadelphia in 1771.
These facts taken from himself by Th:J.

June 30. 1792.

